DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introduction
The following is a final Office Action in response to Applicant’s amended RCE submission filed on 4/11/2022.  Currently claims 1-20 are pending and claims 1, 11, and 20 are independent.  Claims 1-4, 11-14, and 20 have been amended from the previous claim set dated 11/29/2021.  No claims have been added or cancelled.

Priority
Priority is acknowledged to provisional application 62/688,590 filed on 6/22/2018.
	

Response to Amendments
Applicant’s amendments are acknowledged and necessitated the new grounds of rejection in this Office Action.  The objections of claims 4 and 14 are withdrawn in light of the amendments.  	

	
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), specifically an abstract idea, without significantly more.  With respect to claims 1-20, following the Supreme Court’s framework set forth in Alice and Mayo and the 2019 Revised Patent Subject Matter Eligibility Guidance, the inquiry for patent eligibility follows two steps: Step 1: Does the claimed invention fall within one of the four statutory categories of invention? Step 2A (Prong 1): Is the claim “directed to” an abstract idea?  Step 2A (Prong 2): Is the claim integrated into a practical application? Step 2B: Does the claim recite additional elements that amount to “significantly more” than the abstract idea?
In accordance with these steps, the Examiner finds the following:
Step 1: Claim 1 and its dependent claims (claims 2-10) are directed to a statutory category, namely a system/machine.  Claim 11 and its dependent claims (claims 12-19) are directed to a statutory category, namely a method.  Claim 20 is directed to a statutory category, namely an article of manufacture.  
Step 2A (Prong 1): Claims 1, 11, and 20, which are substantially similar claims to one another, are directed to the abstract idea of “Certain methods of organizing human activity”, or more particularly, “Concepts relating to commercial or legal interactions (including: advertising, marketing or sales activities or behaviors; business relations) (See MPEP 2106).”  In this application that refers to using a computer system to optimize the dispatching and routing of transportation rides for customers.  To clarify this further, the Applicant’s disclosed invention is a conceptual system meant to perform the same function that a dispatcher might perform for a taxi company.  The abstract elements of claims 1, 11, and 20, recite in part “Receive query…Determine whether to perform optimization…Receive request…Determine window…Identify service provider…”.  Dependent claims 2 and 12, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Determine to perform optimization…”.   Dependent claims 3 and 13, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “Dynamically adjust threshold…”.  Dependent claims 4 and 14, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “The time window is a period of heightened demand…”.  Dependent claims 5 and 15, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Transmit a set of content data…Optimization is performed in response to…”.  Dependent claims 6 and 16, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “Display a prompt…”.  Dependent claims 7 and 17, which are substantially similar claims to one another, add to the abstract idea the following limitations which recite in part “Determine whether to automatically perform optimization…Transmit data…”.  Dependent claims 8 and 18, which are substantially similar claims to one another, add to the abstract idea the following limitation which recites in part “Display an estimated time of arrival…”.  Dependent claims 9, 10, and 19, which are substantially similar claims to one another, adds to the abstract idea the following limitations which recite in part “Determining is based on historical data…Determining is based on profile data…”.     All of these additional limitations, however, only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 11, and 20.  
Step 2A (Prong 2):  Independent claims 1, 11, and 20, which are substantially similar claims to one another, do not contain additional elements that effectively integrate the exception into a practical application of the exception.  These claims do include the limitation that recites in part “Processor…memory…User device…Network system…computer-readable medium…” which limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).      
Dependent claims 5, 6, 7, 8, and 15, 16, 17, 18 add the additional element which recites in part “User interface…” which again limits the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).  
  Additionally, dependent claims 2-4, 9, 10, 12-14, and 19 do not include any additional elements to conduct a further Step 2A (Prong 2) analysis.
Step 2B: Independent claims 1, 11, and 20, which are substantially similar claims to one another, include additional elements, when considered both individually and as an ordered combination, which are insufficient to amount to significantly more than the judicial exception.  The additional elements of these claims recite in part “Processor…memory…User device…Network system…computer-readable medium…”.  These items are not significantly more because these are merely the software and/or hardware components used to implement the abstract idea (optimize the dispatching and routing of transportation rides for customers) on a general purpose computer (See MPEP 2106.05(f)).  This is exemplified in the Applicant’s specification in [0023] – “In many examples, the user device 180 and the provider device 190 can comprise mobile computing devices, such as smartphones, tablet computers, VR or AR headsets, on-board computing systems of vehicles, smart watches, and the like.”  
Dependent claims 5, 6, 7, 8, and 15, 16, 17, 18 also include additional elements, when considered both individually and as an ordered combination and in view of their respective independent claims, which are insufficient to amount to significantly more than the judicial exception.  Specifically, dependent claims 5, 6, 7, 8, and 15, 16, 17, 18 include the additional element which recites in part “User interface…”  This is similar to the additional elements that are addressed above in claims 1, 9, and 15, and is not significantly more because this is merely the software and/or hardware components used to implement the abstract idea (optimize the dispatching and routing of transportation rides for customers) on a general purpose computer (See MPEP 2106.05(f)).  
Additionally, dependent claims 2-4, 9, 10, 12-14, and 19 do not include any additional elements to conduct a further 2B analysis.
Accordingly, whether taken individually or as an ordered combination claims 1-20 are rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception, an abstract idea, without significantly more.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 9, 11, 12, 13, 14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Afzal et al. (USPGPUB 2019/0205812) in view of Alonso-Mora et al. (USPGPUB 2018/0224866).
Regarding claims 1, 11, and 20 (Amended), Afzal discloses a network system for managing a network-based transport service, the network system comprising: one or more processors; and one or more memory resources storing instructions that (Afzal Fig. 1), when executed by the one or more processors of the network system, cause the network system to: receive, at a query receipt time over a network from a user device of a first user, query data corresponding to a pre-request query for the network- based transport service and indicating a start location and a service location (Afzal ¶92 - As shown in FIG. 8, the series of acts 800 includes an act 810 of receiving session information. For example, the act 810 can involve receiving session information associated with a session of a transportation matching system application on a requestor computing device, the session information comprising an indication of one or more session events. For example, the session information can further include at least one of a current timestamp associated with the requestor computing device, a location of the requestor computing device, a pickup location, one or more previously session events associated with the transportation matching system application, or a current session length associated with the transportation matching system application. Additionally, the one or more session events can include one or more of an application open event, a set pickup event, a set destination event, a change ride type event, or an application close event).
Afzal lacks in response to receiving the query data, determine whether to perform request optimization for increasing a probability of matching a future request for real-time service from the first user with one or more other requests for real-time service from one or more other users for shared transport based, at least in part, on the start location, the service location, and the query receipt time; subsequently, receive, over the network from the user device of the first user, a first request for real-time service within a threshold time of the first request; and in response to receiving the first request and based on determining that the request optimization is to be performed for the first user, process the first request by: (i) determining an optimization time window of a plurality of optimization time windows in which to identify service providers  to increase a probability of matching the first request with one or more other requests from one or more other users for shared real-time service within the threshold time, wherein the plurality of optimization time windows is determined by the network system based on real-time data associated with the network-based transport service; and Atty. Docket No.: UP-8312 App. No: 16/448,412(ii) identifying, during the optimization time window, a service to contemporaneously provide service for the first request and at least a second request for the network-based transport service from a second user.
Alonso-Mora, from the same field of endeavor, teaches in response to receiving the query data, determine whether to perform request optimization for increasing a probability of matching a future request for real-time service from the first user with one or more other requests for real-time service from one or more other users for shared transport based, at least in part, on the start location, the service location, and the query receipt time (Alonso-Mora ¶109 - As noted above in conjunction with the example of FIG. 1B, the RV-graph represents which requests and vehicles might be pairwise-shared and builds on the idea of shareability graphs. Significantly the RV-graph described herein also includes the vehicles at their current state. One vehicle stat is “V.sub.idle” which is defined as: vehicle is empty and unassigned to any request (it might be in movement if it was rebalancing in the previous step). Other vehicle states include, but are not limited to, empty en route to pick some passenger; rebalancing; with # passengers, where # can be 1, 2, 3, . . . v (max vehicle capacity).  The method begins by computing (a) which requests can be pairwise combined, and (b) which vehicles can serve which requests individually, given their current passengers (i.e. compute a pairwise graph of vehicles and requests—i.e. an RV-graph). This builds on the idea of share-ability graphs, but is it not limited to the requests and includes the vehicles at their current state as well) ; subsequently, receive, over the network from the user device of the first user, a first request for real-time service within a threshold time of the first request (Alonso-Mora ¶24 - The approach described herein decouples the problem by first computing feasible trips from a pairwise shareability graph and then assigning trips to vehicles. It is shown that this assignment can be posed as an ILP of reduced dimensionality. The framework allows for flexibility in terms of prescribing constraints such as (but not limited to) maximum user waiting times and maximum additional delays due to sharing a ride); and in response to receiving the first request and based on determining that the request optimization is to be performed for the first user, process the first request by: (i) determining an optimization time window of a plurality of optimization time windows in which to identify service providers  to increase a probability of matching the first request with one or more other requests from one or more other users for shared real-time service within the threshold time, wherein the plurality of optimization time windows is determined by the network system based on real-time data associated with the network-based transport service (Alonso-Mora ¶141 - In embodiments, requests are collected during a window which may, for example be provided as a time window or an event window. In implementations in which the window is provided as a time window, the time window may be “open,” (i.e. the system may accept requests) for a preselected period of time (e.g., 30 seconds). In selecting the size of the time window (i.e. the duration of time for which requests can be collected) the factors to consider include, but are not limited to computational time and resources and a number of requests per minute. Alternatively, in some embodiments, the window could simply be based on a number of requests received rather than based on time (e.g. during “rush hour” or after a “major event” such as a concert or sporting event game) where many requests may be received substantially simultaneously); and Atty. Docket No.: UP-8312 App. No: 16/448,412(ii) identifying, during the optimization time window, a service to contemporaneously provide service for the first request and at least a second request for the network-based transport service from a second user (Alonso-Mora Fig. 8 - ¶209 – Solutions from the ILP processor 18′ are provided to an assignment processor 20′ in which assignment processing (i.e. the actual assigning of requests to vehicles while also taking into account prediction requests) is performed).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation dispatch methodology/system of Afzal by including the on-demand assignment techniques of Alonso-Mora because Alonso-Mora discloses “a technique for assigning ridesharing requests to vehicles which is efficient and scalable is provided. In embodiments, the method starts from a greedy assignment and improves it through a constrained optimization, quickly returning solutions of good quality and converging to the optimal assignment over time. (Alonso-Mora ¶18)”.   Additionally, Afzal further details that it “discloses an improved transportation matching system (Afzal ¶ABS)” so it would be obvious to consider including the additional on-demand assignment techniques that Alonso-Mora discloses because enabling efficient ride assignments would further improve the transportation matching systems of Afzal.   
Regarding claims 2 and 12 (Amended), Afzal in view of Alonso-Mora discloses a network system and computer-implemented method for managing a network-based service (Afzal ¶ABS - improved transportation matching system, and corresponding methods and computer-readable media).
Alonso-Mora further teaches determining to perform request optimization based on a comparison of the query receipt time and the plurality of optimization time windows (Alonso-Mora ¶141 - In embodiments, requests are collected during a window which may, for example be provided as a time window or an event window. In implementations in which the window is provided as a time window, the time window may be “open,” (i.e. the system may accept requests) for a preselected period of time (e.g., 30 seconds). In selecting the size of the time window (i.e. the duration of time for which requests can be collected) the factors to consider include, but are not limited to computational time and resources and a number of requests per minute).  
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation dispatch methodology/system of Afzal by including the on-demand assignment techniques of Alonso-Mora because Alonso-Mora discloses “a technique for assigning ridesharing requests to vehicles which is efficient and scalable is provided. In embodiments, the method starts from a greedy assignment and improves it through a constrained optimization, quickly returning solutions of good quality and converging to the optimal assignment over time. (Alonso-Mora ¶18)”.   Additionally, Afzal further details that it “discloses an improved transportation matching system (Afzal ¶ABS)” so it would be obvious to consider including the additional on-demand assignment techniques that Alonso-Mora discloses because enabling efficient ride assignments would further improve the transportation matching systems of Afzal  
Regarding claims 3 and 13 (Amended), Afzal in view of Alonso-Mora discloses a network system and computer-implemented method for managing a network-based service (Afzal ¶ABS - improved transportation matching system, and corresponding methods and computer-readable media).
Alonso-Mora further teaches dynamically adjust the threshold time based on real-time data associated with the network-based transport service (Alonso-Mora ¶141 - It is possible to dynamically compute and adjust the size of the window (e.g. either a time-based or non time-based window). For example, the duration of a time window could change based upon a variety of factors, including, but not limited to, the number of requests per minute, computational resources, number of available vehicles, etc.).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation dispatch methodology/system of Afzal by including the on-demand assignment techniques of Alonso-Mora because Alonso-Mora discloses “a technique for assigning ridesharing requests to vehicles which is efficient and scalable is provided. In embodiments, the method starts from a greedy assignment and improves it through a constrained optimization, quickly returning solutions of good quality and converging to the optimal assignment over time. (Alonso-Mora ¶18)”.   Additionally, Afzal further details that it “discloses an improved transportation matching system (Afzal ¶ABS)” so it would be obvious to consider including the additional on-demand assignment techniques that Alonso-Mora discloses because enabling efficient ride assignments would further improve the transportation matching systems of Afzal.  
Regarding claims 4 and 14 (Amended), Afzal in view of Alonso-Mora discloses a network system and computer-implemented method for managing a network-based service (Afzal ¶ABS - improved transportation matching system, and corresponding methods and computer-readable media).
Alonso-Mora further teaches the optimization time window corresponds to a period of heightened demand that increases the probability of matching the first request with one or more other requests from other users for shared real-time service within a threshold time of the first request (Alonso-Mora ¶141 - Alternatively, in some embodiments, the window could simply be based on a number of requests received rather than based on time (e.g. during “rush hour” or after a “major event” such as a concert or sporting event game) where many requests may be received substantially simultaneously).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation dispatch methodology/system of Afzal by including the on-demand assignment techniques of Alonso-Mora because Alonso-Mora discloses “a technique for assigning ridesharing requests to vehicles which is efficient and scalable is provided. In embodiments, the method starts from a greedy assignment and improves it through a constrained optimization, quickly returning solutions of good quality and converging to the optimal assignment over time. (Alonso-Mora ¶18)”.   Additionally, Afzal further details that it “discloses an improved transportation matching system (Afzal ¶ABS)” so it would be obvious to consider including the additional on-demand assignment techniques that Alonso-Mora discloses because enabling efficient ride assignments would further improve the transportation matching systems of Afzal.  
Regarding claims 9 and 19 (Previously Presented), Afzal in view of Alonso-Mora discloses determining a start time and duration of the optimization time window based on historical data associated with the network-based transport service, the historical data including a number of users requesting service between the start location and the service location  (Afzal ¶41 - In one or more embodiments, the transportation matching system 102 trains (302) the session model 108 with historical information. For example, the transportation matching system 102 can monitor and store information from a cross-section of requestor computing devices (e.g., requestor computing devices within the same geographic area, requestor computing devices associated with requestors that share demographic traits) including, but not limited to, transportation requests, wait times, pickup locations, destination locations, transportation times, and session information (e.g., session events, session length prior to submitting a transportation request, average number of user interactions prior to submitting a transportation request, and whether the session results in a transportation request)).

Claims 5, 6, 7, 8, 10, 15, 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Afzal et al. (USPGPUB 2019/0205812) in view of Alonso-Mora et al. (USPGPUB 2018/0224866) further in view of Liu et al. (USPGPUB 2016/0321566)

Regarding claims 5 and 15 (Previously Presented), Afzal in view of Alonso-Mora discloses a network system and computer-implemented method for managing a network-based service (Afzal ¶ABS - improved transportation matching system, and corresponding methods and computer-readable media).
Afzal in view of Alonso-Mora lacks in response to determining to perform request optimization, transmit a set of content data to the user device to enable the user device to present a set of user interface features to enable the first user to either accept or decline request optimization; and wherein request optimization for the first user is performed in response to receiving data from the user device indicating acceptance by the first user to perform request optimization.
Liu, from the same field of endeavor, teaches in response to determining to perform request optimization, transmit a set of content data to the user device to enable the user device to present a set of user interface features to enable the first user to either accept or decline request optimization (Liu Fig. 5); and wherein request optimization for the first user is performed in response to receiving data from the user device indicating acceptance by the first user to perform request optimization (Liu ¶88 - Responsive to accepting or rejection inclusion in the upcoming joint rental group 358, the trip-planning application 170 may be configured to send the response to confirm or deny inclusion in the rent-sharing to the ride-sharing server 208 for processing).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation dispatch methodology/system of Afzal by including the transportation ride sharing techniques of Liu because Liu discloses “The ride-sharing servers 208 may be accordingly provide ride-sharing services to users of the system 200, allowing them to efficiently car-pool (Liu ¶43)”.   Additionally, Afzal further details that it “discloses an improved transportation matching system (Afzal ¶ABS)” so it would be obvious to consider including the additional transportation ride sharing techniques that Liu discloses because enabling efficient car-pooling would further improve the transportation matching systems of Afzal.  
Regarding claims 6 and 16 (Previously Presented), Afzal in view of Alonso-Mora further in view of Liu discloses a network system and computer-implemented method for managing a network-based service (Afzal ¶ABS - improved transportation matching system, and corresponding methods and computer-readable media).
Liu further teaches the set of user interface features includes a prompt for the first user to either accept or decline request optimization in requesting the network-based service (Liu Fig. 5), the prompt displaying (i) a first estimated time of arrival at the service location and a first cost for requesting the network-based service associated with accepting request optimization, and (ii) a second estimated time of arrival at the service location and a second cost for requesting the network-based service associated with declining request optimization (Liu ¶20 - A ride-sharing system may include a trip-planning application installed to user's mobile devices…The trip-planning application may be configured to perform route optimization in accordance with information received from the connected vehicle…The trip-planning application may be configured to facilitate ride-sharing decision-making by taking into account the status of vehicle routes across the modes of transportation, and differences among costs, time, and other factors).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation dispatch methodology/system of Afzal by including the transportation ride sharing techniques of Liu because Liu discloses “The ride-sharing servers 208 may be accordingly provide ride-sharing services to users of the system 200, allowing them to efficiently car-pool (Liu ¶43)”.   Additionally, Afzal further details that it “discloses an improved transportation matching system (Afzal ¶ABS)” so it would be obvious to consider including the additional transportation ride sharing techniques that Liu discloses because enabling efficient car-pooling would further improve the transportation matching systems of Afzal.  
Regarding claims 7 and 17 (Previously Presented), Afzal in view Alonso-Mora discloses a network system and computer-implemented method for managing a network-based service (Afzal ¶ABS - improved transportation matching system, and corresponding methods and computer-readable media).
Afzal in view Alonso-Mora lacks determining whether to perform request optimization for the first user includes determining whether to automatically perform request optimization for the first user; and Atty. Docket No.: UP-8313 App. No: 16/448,412wherein the executed instructions further cause the network system to, in response to determining to automatically perform request optimization for the first user, transmitting a set of content data to the user device to enable the user device to present a set of user interface features to request the network-based service, wherein the set of user interface features does not include a prompt for the first user to decline request optimization.
Liu, from the same field of endeavor, teaches determining whether to perform request optimization for the first user includes determining whether to automatically perform request optimization for the first user; and Atty. Docket No.: UP-8313 App. No: 16/448,412wherein the executed instructions further cause the network system to, in response to determining to automatically perform request optimization for the first user, transmitting a set of content data to the user device to enable the user device to present a set of user interface features to request the network-based service, wherein the set of user interface features does not include a prompt for the first user to decline request optimization (Liu ¶74 - In many cases, the default may be to forego participation in the rent-sharing absent an affirmation by the user, but this setting may be defined differently in the passenger characteristics 306 for the user who may wish to always default to accepting any available rent-shares {i.e. no prompt}).
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation dispatch methodology/system of Afzal by including the transportation ride sharing techniques of Liu because Liu discloses “The ride-sharing servers 208 may be accordingly provide ride-sharing services to users of the system 200, allowing them to efficiently car-pool (Liu ¶43)”.   Additionally, Afzal further details that it “discloses an improved transportation matching system (Afzal ¶ABS)” so it would be obvious to consider including the additional transportation ride sharing techniques that Liu discloses because enabling efficient car-pooling would further improve the transportation matching systems of Afzal.  
Regarding claims 8 and 18 (Previously Presented), Afzal in view of Alonso-Mora further in view of Liu discloses the set of user interface features includes a prompt for the first user to request the network-based service, the prompt displaying an estimated time of arrival at the service location and a cost for requesting the network-based service associated with performing request optimization (Afzal Fig. 7A-7E - Afzal ¶11 - FIGS. 7A-7E illustrate a series of graphical user interfaces that the transportation matching system provides to one or more requestor computing devices and/or provider computing devices in accordance with one or more embodiments).
Regarding claim 10 (Previously Presented), Afzal in view Alonso-Mora discloses a network system and computer-implemented method for managing a network-based service (Afzal ¶ABS - improved transportation matching system, and corresponding methods and computer-readable media).
Afzal in view Alonso-Mora lacks determining whether to perform request optimization for the first user is based further on user profile data associated with the first user.
Liu, from the same field of endeavor, teaches determining whether to perform request optimization for the first user is based further on user profile data associated with the first user (Liu ¶74 - In many cases, the default may be to forego participation in the rent-sharing absent an affirmation by the user, but this setting may be defined differently in the passenger characteristics 306 for the user who may wish to always default to accepting any available rent-shares). 
It would be obvious for one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to modify the transportation dispatch methodology/system of Afzal by including the transportation ride sharing techniques of Liu because Liu discloses “The ride-sharing servers 208 may be accordingly provide ride-sharing services to users of the system 200, allowing them to efficiently car-pool (Liu ¶43)”.   Additionally, Afzal further details that it “discloses an improved transportation matching system (Afzal ¶ABS)” so it would be obvious to consider including the additional transportation ride sharing techniques that Liu discloses because enabling efficient car-pooling would further improve the transportation matching systems of Afzal.


Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive and/or are moot in light of the new rejections addressed above.
Regarding the arguments related to the 35 USC § 101 rejections, as addressed above according to the 2019 USPTO guidance for 35 USC § 101 rejections, the Examiner maintains that the claimed invention is an abstract idea, without significantly more, and not integrated into a practical application.  
Applicant argues that the claimed invention overcomes the 101 rejection because the claimed invention is integrated into a practical application.   Examiner finds this unpersuasive because, as addressed above, the additional elements claimed within the Applicant’s claimed invention fail to integrate the abstract idea into a practical applications.  The additional elements simply limit the claims to a networked/computer based environment, but this is insufficient with respect to a practical application (See MPEP 2106.05(f)).   
Regarding the 35 USC § 103 rejections on the previous Office Action, Applicant amended the independent claims to further limit the claims with respect to time windows.  In light of this amendment, Examiner agrees that the cited references did not clearly teach this, however the amendment necessitated further search and consideration.  As a result of this further search and consideration, prior art was found that does teach these limitations (Alonso-Mora as discussed above).  As such, Applicant’s arguments (with respect to the independent claims and their respective dependent claims) are unpersuasive.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael R Koester whose telephone number is (313)446-4837. The examiner can normally be reached Monday thru Friday 8:00AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R KOESTER/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624